                                                                      Case No. 20-SW-00093-SWH


                                        ATTACHMENT B

                                       Property to be Seized

All records relating to violations of 18 U.S.C. § 2339A, providing material support or resources to

terrorists; 18 U.S.C. 842(p), distribution of information relating to explosives, destructive devices,

and weapons of mass destruction; and 18 U.S.C. § 2332a, use or attempted use of weapons of mass

destruction, involving TIMOTHY ROBERT WILSON since September 1, 2019, located in the

SUBJECT VEHICLE, including:

   1. Evidence, clothing, tools, and other physical materials that may contain evidence of the

       materials used to create improvised explosive devices (IEDs);

   2. Explosives, explosive precursors, and/or chemical residue and material fragments

       consistent with the preparation and detonation of explosive devices;

   3. Materials used in the composition of IEDs and other explosive devices, including but not

       limited to precursor chemicals, explosive residue, cellular telephones and other devices

       capable of being used as detonator, timers, pipes, wires, and other such materials that can

       be used to construct IEDs;

   4. Firearms, firearm accessories, ammunition, tactical gear, body armor, and other equipment

       providing ballistic protection, including a flak jacket and a Kevlar helmet, and military

       style clothing;

   5. Documents or records relating to the purchase of items described in this attachment;

   6. Instructions or manuals related to the manufacture of explosives or IEDs;

   7. Computers or storage media used as a means to commit the violations described above;

   8. Mobile phones used as a means to commit the violations described above;




         Case 4:20-sw-00093-SWH Document 2-2 Filed 03/24/20 Page 1 of 2
9.   The white 2018 Ford F150 pickup truck, VIN 1FTEW1CP5JKE22967, Missouri

License Plate 5FBW88.




Method of Executing this warrant. Because of concerns that the person who is
alleged to have been using the vehicle, which is the subject of this search warrant
affidavit, may have been exposed to the coronavirus, law enforcement is authorized to
seize the vehicle described in item 9 above and delay the search of that vehicle until
such time as law enforcement is no longer concerned about the potential presence of
the virus. After the search of the vehicle, it should be returned to the location from
which it was seized.




                                            2



     Case 4:20-sw-00093-SWH Document 2-2 Filed 03/24/20 Page 2 of 2
